DETAILED ACTION
Amendment received on January 13, 2022 has been acknowledged. Claims 1, 9 and 17 have been amended and entered. Therefore, claims 1-23 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed January 13, 2022, with respect to claims 1-23 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-23 has been withdrawn. 
Response to Amendments
Applicant’s amendments are sufficient to overcome prior art of record.
Allowable Subject Matter
Claims 1-23 are allowed.
Drawings
Drawings filed July 6, 2020 are sufficient.

Reasons for Allowance
The most remarkable prior arts on record are to Hooper, European Patent Application EP0980053 and Maritzen et al. U.S. Patent Application Publication 2004/0098740. 
Hooper is directed to an improvement to plastic cards such that a cardholder may use his card as a standalone device to receive and transmit messages as well as to make financial transactions and inquiries. The card is implemented with a touch screen, a processor and memories. The cardholder uses the touch screen to input data into the processor and receive data from the processor. The card is also implemented with an antenna and a communications circuit for wireless communications. To support the functionality of the card, a server is also described to assist in bendling messages and financial transactions. Hooper, Abstract. 
Maritzen et al. is directed to a secure link between a transaction device and a kiosk is automatically created. Access to functions of the kiosk is facilitated automatically for the transaction device. Furthermore, the kiosk can facilitate the exchange of information for the transaction device. By accessing functions of the kiosk for the transaction device, the extended functions of the kiosk such as its input mechanism (e.g., keyboard) and output mechanism (e.g., display) can be used for the transaction device. Maritzen et al., Abstract. 
Hooper nor Maritizen et al. teach the limitations of the claimed invention, where a self-service kiosk generate a first interactive user interface including a plurality of selectable options and a selection character corresponding to; each selectable option; generate a second interactive user interface different from the first user interface and including the selection characters corresponding to each selectable option;2Application No. 16/921,044Docket No.: 007131.02325\US Amendment to Non-Final Office Action of December 29, 2021display the first interactive user interface including the plurality of selectable options and the selection characters corresponding to each selectable option on a display of the self-service kiosk; cause display of the second interactive user interface including the selection characters corresponding to each selectable option on the digital display of the event processing device; receive 
Moreover, none of the prior art of record remedies the deficiencies found in Hooper nor Maritizen et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGraw, IV et al., U.S. Patent Application Publication 2021/0357906 discusses a touchless transaction on a transaction terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687